Exhibit 99.1 International Centre Thomas Ventrone, Esq. Vice President 120 Broadway, 21st Floor New York, NY 10271 Telephone:(212)484-3266 Fax:(212)307-4387 June 26, 2014 Via Email and Federal Express Van Z. Krikorian, Esq. Jan Dulman Global Gold Corporation International Corporate Center 555 Theodore Fremd Avenue Rye, NY 10580 Johan Ulander Amarant Mining, Ltd. P.O. Box 500399 Building #1, Office #209 Dubai Internet City, Dubai United Arab Emirates Bengt Hemmingsson Alluvia Mining, Ltd. 28-30 The Parade St. Helier JE1 1EQ Jersey, Channel Islands United Kingdom Case Number: 50-20-1300-0458 Global Gold Corporation -vs- Amarant Mining, Ltd. -vs- Alluvia Mining, Ltd. Dear Parties, By direction of the Tribunal we herewith transmit to you the duly executed Final Award in the above matter. Please do not submit any further communication directly to the Tribunal. All communication shall be directed to the ICDR only copying the other parties. At this time we have verified with the Tribunal that it has submitted all requests for compensation and expenses in this matter. Accordingly, we have conducted a final reconciliation of the finances and are providing each party with a Final Statement as well as the most current invoice. If a party had any unused compensation deposits, we have issued a refund check that should arrive in the mail shortly. If a party has an outstanding balance, that party will continue to receive cyclical invoices until the balance is paid. Please be advised that, per ICDR Case File Document Retention and Destruction Policy, all files and related documents will be destroyed 24 months from the date of this letter. The ICDR will retain a separate copy of the Final Award. In the normal course of our administration, the ICDR may maintain certain documents in our electronic records system. Such electronic records are not routinely destroyed and do not constitute a complete case file. Thank you for using the services of the ICDR, a worldwide leader in dispute resolution. Sincerely, Shingi Chaza Shingirirai Chaza, LL.M. International Case Manager 212-484-4116 ChazaS@adr.org Michael F. Namias ICDR Supervisor 212-484-4170 NamiasM@adr.org Encl.: - Final Award Cc:Stephen S. Strick, Esq.
